Case 4:20-cv-02078-MWB Document 182-2 Filed 11/19/20 Page 1 of 3




                Exhibit 1
Case 4:20-cv-02078-MWB Document 182-2 Filed 11/19/20 Page 2 of 31
                                                  EXHIBIT
                  Case 4:20-cv-02078-MWB Document 182-2 Filed 11/19/20 Page 3 of 3
whose absentee and mail-in ballots have been rejected. The Department issued provisional ballot
guidance on October 21, 2020, that explains that voters whose completed absentee or mail-in ballots are
rejected by the county board for reasons unrelated to voter qualifications may be issued a provisional
ballot. To facilitate communication with these voters, the county boards of elections should provide
information to party and candidate representatives during the pre-canvass that identifies the voters whose
ballots have been rejected and should promptly update the SURE system.




Kind regards,




Jonathan M. Marks

Deputy Secretary for Elections & Commissions

Pennsylvania Department of State

302 North Office Building | Harrisburg, PA 17120
 717.783.2035  717.787.1734

 jmarks@pa.gov




--
Linda A. Kerns
Law Offices of Linda A. Kerns, LLC | www.lindakernslaw.com   |1420 Locust Street, Ste 200 | Philadelphia, PA 19102
T: 215.731.1400 | F: 215.701.4154 | Securely send me larger files via this
link https://www.hightail.com/u/lindakernslaw




                                                                         2
